DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

				Claim Status
Claims 1-3, 6-13, and 17-20 are pending and are examined. Claims 4-5 and 14-16 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  “said first and second indentations” should be corrected to “the first and second indentations” for consistency with the rest of the limitations in the claim which recite “the first indentation” and “the second indentation”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the limitation on page 5 of claims 7/11/22 line 6 “said guide means” should be corrected to “the guide means” for consistency with the rest of the limitations in the claim which recite “the guide means”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the limitation on page 5 of claims 7/11/22 line 4 “said first latching zone” should be corrected to “the first latching zone” for consistency with the rest of the limitations in the claim which recite “first latching zone”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  “said support” should be corrected to “the support” for consistency with the rest of the limitations in the claim which recite “the support”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “the open and closed position” should be corrected to “the open and closed positions”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation “the opening” on page 2 of claims dated 7/11/22 lines 12-13 is unclear and indefinite. In line 6-7, it states “at least one opening”. Is “at least one opening” the same or different than “the opening”. The examiner notes this appears the same as it has the same reference sign 27.  Is it each opening or only one of the openings? Please clarify how many openings there are and use consistent language such as “the at least one opening” if these are the same openings. 

Regarding Claim 1, the limitation “an opening” in line 14 is unclear and indefinite. Is “an opening” the same or different than “at least one opening recited in lines 12-13? Please clarify how many openings there are and whether this is the same or different opening. For consistency, Applicant may add a reference sign to “an opening” in line 14 since it is missing and reference sign is included in all other places in the claim when referring to “opening”. 

Regarding Claim 8, the limitation “each latching zone” is unclear and indefinite. Which latching zone is referred to here? Claim 8 depends on claim 7 which recites “first latching zone” and “second latching zone”. Does “each latching zone” refer to the first latching zone, the second latching zone, or both? Please clarify by relating the “latching zone” in claim 8 to the first latching zone and/or the second latching zone.

Regarding Claim 9, the limitation “each latching zone” is unclear and indefinite. Which latching zone is referred to here? Claim 9 depends on claim 7 which recites “first latching zone” and “second latching zone”. Does “each latching zone” refer to the first latching zone, the second latching zone, or both? Please clarify by relating the “latching zone” in claim 8 to the first latching zone and/or the second latching zone.

Regarding Claim 11, the limitation “at least one opening” is unclear and indefinite. Please clarify whether this is the same or different opening than “at least one opening” in lines 12-13 of claim 1.

Regarding Claim 12, the limitations “opening”, specifically: 
Page 6, line 5 of claim 12 “at least one opening (5)”
Page 6, line 5 of claim 12 “said opening (5)”
Page 6, line 6 of claim 12 “the opening” (no reference sign provided)
Page 7, line 3 of claim 12, “the opening (5)”
Page 7, line 4 of claim 12 “the opening (5)”
Page 7, line 11 of claim 12 “the openings” (no reference sign provided)
Page 7, line 12 of claim 12 “the opening” (no reference sign provided)
is unclear and indefinite. The first recitation regarding “opening” is “at least one opening” and therefore when referring to this opening the limitation should state “the at least one opening” instead of “the opening”. Some of the limitations with “opening” have reference signs and some do not. One is plural (Page 7, line 11 of claim 12) and the rest are in the singular. The terminology is inconsistent with opening in claims 1 and 12 which recite regarding the first claimed “opening”, “at least one opening”. Please clarify in all instances which opening is being referred to by using distinguishing terms such as first, second, third. Alternatively, in all instances clarify “opening” by referring to where the opening is such as “opening of the support” or “opening of the closing member”. The limitation “opening” is used 7 times in claim 12 and each of these should be consistent with either “opening recited relative to said support” in claim 12 or “at least one opening” recited in claim 1.  

Regarding Claim 12, the limitation “a closing member” on page 7 of claims 7/11/12, line 1, is unclear and indefinite. Claim 12 is dependent on claim 1 and claim 1 recites “a closing member”. Is “a closing member” in claim 12 the same or different than “a closing member” in claim 1. Please clarify by using the term “the” or amending to “a second closing member”. If Applicant chooses to amend this limitation in claim 12 to “a second closing member”, please correct any of the other limitations that recite “the closing member” to “the second closing member” in claim 12 and in claims that depend on claim 12 that recite “the closing member” such as claim 13.  The examiner notes that the term closing member has different reference signs in different claims. Examples include in claim 1 (reference signs, 61, 83), claim 12 (reference sign 8, reference sign 67), and in claim 13 (no reference sign). Please clarify “closing member” with consistent claim language throughout claim 12 and its dependent claim.

Regarding Claim 12, the limitation “a coupling member” on page 7, line 6 is unclear and indefinite. Claim 12 depends on claim 1 and claim 1 recites “a coupling member”. Although Applicant notes the reference sign as 18a for a coupling member in claim 12 and a different reference sign 17 for a coupling member in claim 1, without the reference signs, the claim language would be unclear due to the same term being used.  Is “a coupling member” in claim 12 the same or different than “a coupling member” in claim 1. Please clarify by using the term “the” or amending to “a second coupling member”. 

Regarding Claim 12, the limitations “an open position” on page 7, lines 3-4 and “a closed position” on page 7, line 2 are unclear and indefinite. Claim 12 is dependent on claim 1 which also recites “an open position” and “a closed position”. Please clarify whether these are the same or different open and closed positions and Applicant may consider using distinguishing terminology if these are different for clarity. 

Regarding Claim 20, the limitation “at least one opening” is unclear and indefinite. Please clarify whether this is the same or different opening than “at least one opening” in lines 12-13 of claim 1.

Claims 2, 3, 6, 7, 10, 13, and 17-19 are rejected by virtue of being dependent on a rejected base claim. 

Allowable Subject Matter
Claims 1-3, 6-13, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest said first and second indentations aligned with the axis of rotation (B) so that the coupling member (17) can remain engaged into said first and second indentations when the closing member (61, 83) rotates relative to the body (21), wherein, in the closed position, a shape of the second indentation (67, 89) aligns with a corresponding shape of the first indentation (26) so that, in the closed position, the coupling member (17) passes through both the first indentation (26) and the second indentation (67, 89) so as to be received into a space formed by the second indentation (67, 89) by virtue of a shape cooperation between the coupling member (17) and the second indentation (67, 89), and wherein, in the open position, the second indentation (67, 89) is angularly spaced from the first indentation (26) so that the shape of the first indentation (26) is non-aligned with the shape of the second indentation (67, 89) and the first indentation (26) prevents3Docket No. 7141-0023Appln. No. 16/606,248 removal of the coupling member (17) from the space formed by the second indentation (67, 89) through the first indentation (26).

Response to Arguments
Applicant’s arguments, see pages 11-15 (note pages 16-23 is an appendix with the new claims dated 7/11/22), filed 7/11/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 
On further review, the examiner notes there are claim objections and 112b rejections addressed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798